This case is before us on the motion of the defendant in error to dismiss the appeal, for the reason that the appeal was not lodged in this court within six months from the date of the judgment.
It appears from the record that the verdict was returned and judgment rendered thereon on March 1, 1921; motion for new trial was filed on March 3, 1921, and overruled on March 5, 1921. The journal entry of judgment was not filed until April 4, 1921. The petition in error with case-made attached was not filed in this court until October 3, 1921.
The plaintiff in error contends that the judgment was not rendered until the journal entry thereof was filed, viz., on April 4, 1921, but the journal entry shows on its face that the judgment was rendered on March 1, 1921, and the motion for new trial filed by the plaintiff moves the court to vacate and set aside the judgment rendered on the 1st day of March, 1921.
The appeal not having been filed in this court within the time required by section 798, Comp. Okla. Stat. 1921, this court is *Page 207 
without jurisdiction and the appeal is dismissed.
JOHNSON, V. C. J., and KANE, KENNAMER, COCHRAN, and BRANSON, JJ., concur.